Citation Nr: 1140821	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-22 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for residuals of Raynaud's syndrome, left foot.

2.  Entitlement to a rating higher than 20 percent for residuals of Raynaud's syndrome, right foot.

3.  Entitlement to a rating higher than 10 percent for residuals of Raynaud's syndrome, left hand.

4.  Entitlement to a rating higher than 10 percent for residuals of Raynaud's syndrome, right hand.

5.  Entitlement to a rating higher than 10 percent for hypertension.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In a June 2007 rating decision, the RO granted an increased evaluation of 10 percent for Raynaud's syndrome for feet and hands, effective June 2006.  Then in an April 2009 rating decision, the RO granted an increased rating of 20 percent, separately, for each foot affected by Raynaud's syndrome, a rating of 10 percent, separately, for each hand affected by Raynaud's syndrome, and a rating of 10 percent for hypertension.  

Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluations.  As a result, he is presumed to be seeking the maximum possible evaluations.  The issues remain on appeal, as the Veteran has not indicated satisfaction with the ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to a rating higher than 20 percent for residuals of Raynaud's syndrome, left foot, entitlement to a rating higher than 20 percent for residuals of Raynaud's syndrome, right foot, entitlement to a rating higher than 10 percent for residuals of Raynaud's syndrome, left hand, entitlement to a rating higher than 10 percent for residuals of Raynaud's syndrome, right hand, and entitlement to a rating higher than 10 percent for hypertension.

The Board finds that a remand is necessary in order to afford the Veteran contemporaneous VA examinations so as to determine the current nature and severity of his disabilities.  The Veteran was last examined by the VA in February 2007, more than four years ago.  Since that time, he has alleged an increase in the severity of his disabilities.  Therefore, a remand is necessary in order to schedule the Veteran for appropriate VA examinations in order to assess the current nature and severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, all updated VA treatment records should be obtained and associated with the claims file.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran claims that his disabilities interfere with his ability to work.  The Board finds that the evidence raises a claim for a TDIU rating.  The Board cannot adjudicate this issue in the first instance. 

Accordingly, the case is REMANDED for the following actions:

1.  Give the Veteran appropriate VCAA notice for his TDIU claim.

2.  Obtain and associate with the claims file all updated VA treatment records.

3.  After any available records have been obtained and associated with the file, schedule the Veteran for a VA examination to determine the current severity of his residuals of Raynaud's syndrome, left and right foot, left and right hand.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.104, Diagnostic Codes 7117 and 7122.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater) that the Veteran's service-connected disabilities either singularly or jointly and without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The examiner should consider such factors as the Veteran's education level, special training, and work experience.  

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or behalf of the Veteran.  The rationale for any opinion offered should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be made available to the examiner.  

4.  Schedule the Veteran for a VA examination to determine the current severity of his hypertension.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.104, Diagnostic Code 7101.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater) that the Veteran's service-connected disabilities either singularly or jointly and without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The examiner should consider such factors as the Veteran's education level, special training, and work experience.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be made available to the examiner.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.

6.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


